Name: Commission Directive 78/632/EEC of 19 May 1978 adapting to technical progress Council Directive 74/60/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or opening roof, the backrest and rear part of the seats)
 Type: Directive
 Subject Matter: organisation of transport;  European Union law
 Date Published: 1978-07-29

 Avis juridique important|31978L0632Commission Directive 78/632/EEC of 19 May 1978 adapting to technical progress Council Directive 74/60/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or opening roof, the backrest and rear part of the seats) Official Journal L 206 , 29/07/1978 P. 0026 - 0042 Finnish special edition: Chapter 13 Volume 8 P. 0175 Greek special edition: Chapter 13 Volume 7 P. 0155 Swedish special edition: Chapter 13 Volume 8 P. 0175 Spanish special edition: Chapter 13 Volume 8 P. 0225 Portuguese special edition Chapter 13 Volume 8 P. 0225 COMMISSION DIRECTIVE of 19 May 1978 adapting to technical progress Council Directive 74/60/EEC on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or opening roof, the backrest and rear part of the seats) (78/632/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type approval of motor vehicles and their trailers (1), as amended by the Act of Accession, and in particular Articles 11, 12 and 13 thereof, Having regard to Council Directive 74/60/EEC of 17 December 1973 on the approximation of the laws of the Member States relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of controls, the roof or opening roof, the backrest and rear part of the seats) (2), Whereas in view of the experience gained and of the state of the art it is now possible to match the requirements more closely to actual test conditions; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives aimed at the Removal of Technical Barriers to Trade in the Motor Vehicle Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 The Annexes to Directive 74/60/EEC are amended as shown in the Annex to this Directive. Article 2 1. With effect from 1 January 1979 no Member State may on grounds relating to the interior fittings of motor vehicles (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of the controls, the roof or opening roof, the backrest and rear part of the seats): - refuse in respect of a type of vehicle to grant EEC-type approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC, or to grant national type approval ; or - prohibit the entry into service of vehicles if the interior fittings (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of the controls, the roof or opening roof, the backrest and rear part of the seats) of such type of vehicle or of such vehicles comply with the provisions of Directive 74/60/EEC, as amended by this Directive. 2. With effect from 1 January 1979 Member States: - may no longer issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle of which the interior fittings (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of the controls, the roof or opening roof, the backrest and rear part of the seats) do not comply with the provisions of Directive 74/60/EEC, as amended by this Directive, - may refuse to grant national type approval in respect of a type of vehicle of which the interior fittings (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of the controls, the roof or opening roof, the backrest (1)OJ No L 42, 23.2.1970, p. 1. (2)OJ No L 38, 11.2.1974, p. 2. and rear part of the seats) do not comply with the provisions of Directive 74/60/EEC, as amended by this Directive. 3. With effect from 1 October 1982 Member States may prohibit the entry into service of vehicles of which the interior fittings (interior parts of the passenger compartment other than the interior rear-view mirrors, layout of the controls, the roof or opening roof, the backrest and rear part of the seats) do not comply with the provisions of Directive 74/60/EEC, as amended by this Directive. Article 3 The Member States shall bring into force the provisions necessary to comply with this Directive not later than 1 January 1979 and shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 19 May 1978. For the Commission Ã tienne DAVIGNON Member of the Commission ANNEX AMENDMENTS TO THE ANNEXES TO COUNCIL DIRECTIVE 74/60/EEC OF 17 DECEMBER 1973 ANNEX I DEFINITIONS, APPLICATIONS FOR EEC APPROVAL AND SPECIFICATIONS Point 2.6 shall read: "belt line" shall mean the line formed by the transparent lower contour of the side windows of the vehicle; Point 2.7 shall read: "convertible vehicle" shall mean a vehicle where in certain configurations there is no rigid part of the vehicle body above the belt line with exception of the front roof supports and/or the roll-over bars and/or the seat-belt anchorage points; Point 2.8 shall read: "vehicle with opening roof" shall mean a vehicle of which only the roof or a part of it can be folded back or be open, or may slide, leaving the existing structural elements of the vehicle above the belt line; Point 2.9 shall read: "folding (tip-up) seat" shall mean an auxiliary seat intended for occasional use and which is normally folded out of the way; Point 5.3 shall read: Other interior fittings in the passenger compartment in front of the transverse plane passing through the torso reference line of the manikin placed on the rearmost seats. Point 5.3.1 shall read: Scope The requirements of point 5.3.2 below shall apply to control handles, levers and knobs and to any other protruding objects not referred to in points 5.1 and 5.2 above (see also under 5.3.2.2). Point 5.3.2 shall read: Requirements If the items referred to in point 5.3.1 are so placed that occupants of the vehicle can contact them, they shall meet the requirements of points 5.3.2.1 to 5.3.4. If they can be contacted by a 165 mm diameter sphere and are above the lowest H point (see Annex IV) of the front seats and forward of the transverse plane of the torso reference line of the manikin on the rearmost seat, and outside the zones defined in points 2.3.1 and 2.3.2, these requirements shall be considered to have been fulfilled if: Point 5.3.3 shall read: The requirements of point 5.3.2.3 shall not apply to floor-mounted hand brake control ; for such controls if the height of any part in the released position is above a horizontal plane passing through the lowest H point of the front seats (see Annex IV) the control shall have a cross sectional area of at least 6 75 cm2, measured in a horizontal plane, not more than 6 75 mm from the furthest projecting part (measured in the vertical direction). The radius of curvature must not be less than 3 72 mm. After point 5.3.4 add: 5.3.4.1. Components mounted on the roof but which are not part of the roof structure, such as grab handles, lights and sun visors, etc., shall have a radius of curvature of not less than 3 72 mm and, in addition, the width of the projecting parts shall not be less than the amount of their downward projection ; alternatively, these components shall pass the energy-dissipation test in accordance with the requirements of Annex III. Point 5.4.2.1 shall read: That part of the inner face of the roof which is situated above or forward of the occupants shall exhibit no dangerous roughness or sharp edges, directed rearwards or downwards. The width of the projecting parts shall not be less than the amount of their downward projection and the edges shall have a radius of curvature of not less than 5 mm. In particular, the rigid roof sticks or ribs, with the exception of the header rail of the glazed surfaces and door frames, shall not project downwards more than 19 mm. Point 5.4.2.2 shall read: If the roof sticks or ribs do not meet the requirements of point 5.4.2.1, they must pass the energy-dissipation test in accordance with the requirements of Annex III. To point 5.4.2 add: 5.4.2.3. The metal wires which stretch the lining of the roof and the frames of the sun visors must have a maximum diameter of 5 mm or be able to absorb the energy, as prescribed in Annex III. Non-rigid attachment elements of the frames of the sun visors shall meet the requirements of point 5.3.4.1. Point 5.5 shall read: Vehicles with an opening roof. Point 5.5.1.1 shall read: The following requirements and those of point 5.4 above shall apply to vehicles with an opening roof when the roof is in the closed position. Point 5.5.1.2.2 shall read: Their surfaces shall terminate in rounded edges, the radii of curvature being not less than 5 mm. Point 5.6 shall read: "Convertible vehicles". Point 5.6.1 shall read: In the case of convertible vehicles, only the underside of the top of the roll-bar and the top of the windscreen frame in all its normal utilization positions shall comply with the requirements of point 5.4. The system of folding rods or links used to support a non-rigid roof shall, where they are situated above or forward of the occupants, exhibit no dangerous roughness or sharp edges, directed rearwards or downwards. Delete point 5.6.2. Point 5.7 shall read: Rear parts of seats anchored to the vehicle. Point 5.7.1.2.3 shall read: In the head impact zone outside the limits prescribed in points 5.7.1.2.1 to 5.7.1.2.2 inclusive, the seat frame structure shall be padded to avoid direct contact of the head with it : and, in these zones, shall have a radius of curvature of at least 5 mm. These parts may alternatively satisfy the energy dissipating requirements specified in Annex III. Point 5.7.2 shall read: These requirements shall not apply to the rearmost seats, to seats facing sideways or rearwards, to back-to-back seats or to folding (tip-up) seats. If the impact zones of the seats, head-restraints and their supports contain parts covered with material softer than 50 Shore A hardness, the above requirements, with the exception of those relating to energy dissipation described in Annex III, shall apply only to the rigid parts. Point 5.8 becomes point 5.8.1. The new point 5.8 shall read: Other non-specified fittings. ANNEX II DETERMINATION OF THE HEAD-IMPACT ZONE Point 2.2 shall read: All points of contact situated forward of the H point shall be determined for each dimension from the pivotal point to the top of the head capable of being measured by the measuring apparatus within the interior dimensions of the vehicle. In the case where the headform, with the arm set at minimum length, overlaps the front seat, from the rear H point, no contact point is established for this particular operation. Point 2.3 shall read: With the measuring apparatus vertical, possible points of contact shall be determined by pivoting it forwards and downwards through all arcs of vertical planes as far as 90 º on either side of the longitudinal vertical plane of the vehicle which passes through the H point. ANNEX III PROCEDURE FOR TESTING ENERGY-DISSIPATING MATERIALS Delete the text of point 1.3.3. Put the point number into brackets. Point 1.4.1 shall read: At every point of impact on the surface to be tested, the direction of impact shall be the tangent to the trajectory of the headform of the measuring apparatus described in Annex II. For the testing of the parts as referred to in points 5.3.4.1 and 5.4.2.2 of Annex I, proceed by lengthening the arm of the measuring apparatus until contact is made with the part to be considered, up to a limit of 1 000 mm between the pivot point and top of the head of the apparatus. However, any roof sticks and ribs referred to in points 5.4.2.2 which cannot be contacted remain subject to the requirements of point 5.4.2.1 of Annex I with the exception of that relating to the height of projection. ANNEX IV The text of this Annex shall be replaced by the following text: PROCEDURE FOR DETERMINING THE H POINT AND THE ACTUAL SEAT-BACK ANGLE AND FOR VERIFYING THE RELATIVE POSITIONS OF THE R AND H POINTS AND THE RELATIONSHIP BETWEEN THE DESIGN SEAT-BACK ANGLE AND THE ACTUAL SEAT-BACK ANGLE 1. DEFINITIONS 1.1. H point The "H point", which indicates the position of a seated accupant in the passenger compartment, is the intersection, in a longitudinal vertical plane, of the theoretical axis of rotation between the thighs and torso of a human body represented by the manikin described in point 3. 1.2. R point or seating reference point The "R point" or "seating reference point" is the reference point specified by the vehicle manufacturer which: 1.2.1. has coordinates determined in relation to the vehicle structure; 1.2.2. corresponds to the theoretical position of the point of torso/thighs rotation (H point) for the lowest and most rearward normal driving position or position of use given by the vehicle manufacturer for each seating position specified by him. 1.3. Seat-back angle "Seat-back angle" means the inclination of the seat-back in relation to the vertical. 1.4. Actual seat-back angle "Actual seat-back angle" means the angle formed by the vertical through the H point with the torso reference line of the human body represented by the manikin described in point 3. 1.5. Design seat-back angle "Design seat-back angle" means the angle prescribed by the vehicle manufacturer which: 1.5.1. determines the seat-back angle for the lowest and most rearward normal driving position or position of use given by the vehicle manufacturer for each seating position specified by him; 1.5.2. is formed at the R point by the vertical and the torso reference line ; and 1.5.3. corresponds theoretically to the actual seat-back angle. 2. DETERMINATION OF H POINTS AND ACTUAL SEAT-BACK ANGLES 2.1. An H point and an actual seat-back angle shall be determined for each seating position specified by the vehicle manufacturer. If the seating positions in the same row can be regarded as similar (bench seat, identical seats, etc.) only one H point and one actual seat-back angle shall be determined for each row of seats, the manikin described in point 3 being seated in a place regarded as representative for the row. This place shall be: 2.1.1. in the case of the front row, the driver's seat; 2.1.2. in the case of the rear row or rows, an outer seat; 2.2. When an H point and an actual seat-back angle are being determined, the seat considered shall be placed in the lowest and most rearward normal driving position or position of use given for it by the vehicle manufacturer. The seat-back shall, if its inclination is adjustable, be locked as specified by the manufacturer, or in the absence of any such specification, in a position corresponding to an actual seat-back angle of as near as possible to 25 º. 3. DESCRIPTION OF THE MANIKIN 3.1. A three-dimensional manikin of a mass and contour corresponding to those of an adult male of average height shall be used. Such a manikin is depicted in Figures 1 and 2 of the Appendix to this Annex. 3.2. The manikin shall comprise: 3.2.1. two components, one simulating the back and the other the seat of the body, pivoting on an axis representing the axis of rotation between the torso and the thigh. The intersection of this axis with the vertical medium longitudinal plane of the seating position determines the H point; 3.2.2. two components simulating the legs and pivotally attached to the component simulating the seat ; and 3.2.3. two components simulating the feet and connected to the legs by pivotal joints simulating ankles. 3.2.4. In addition, the component simulating the seat of the body shall be provided with a level enabling its transverse orientation to be verified. 3.3. Body-segment weights shall be attached at appropriate points corresponding to the relevant centres of gravity, so as to bring the total mass of the manikin up to 75 kg ± 1 %. Details of the mass of the various weights are given in the table in Figure 2 of the Appendix to this Annex. 3.4. The torso reference line of the manikin is represented by a straight line passing through the joint between the thigh and the torso and the theoretical joint between the neck and the thorax (see Figure 1 of the Appendix to this Annex). 4. SETTING UP THE MANIKIN The three-dimensional manikin shall be set up in the following manner: 4.1. the vehicle shall be placed on a horizontal plane and the seats adjusted as prescribed in point 2.2; 4.2. the seat to be tested shall be covered with a piece of cloth to facilitate the correct setting-up of the manikin; 4.3. the manikin shall be placed on the seat concerned, its pivotal axis being perpendicular to the median longitudinal plane of the vehicle; 4.4. the feet of the manikin shall be placed as follows; 4.4.1. in the front seats, in such a way that the level verifying the transverse orientation of the seat of the manikin is brought to the horizontal; 4.4.2. in the rear seats, as far as possible in such a way as to be in contact with the front seats. If the feet then rest on parts of the floor which are at different levels, the foot which first comes into contact with the front seat shall serve as a reference point and the other foot shall be so arranged that the level enabling the transverse orientation of the seat of the manikin to be verified is brought to the horizontal; 4.4.3. if the H point is being determined at a centre seat, the feet shall be placed one on each side of the tunnel; 4.5. the weights shall be placed on the legs, the level verifying the transverse orientation of the seat of the manikin shall be brought to the horizontal, and the thigh weights shall be placed on the component representing the seat of the manikin; 4.6. the manikin shall be moved away from the seat-back by means of the knee-pivot bar and the back of the manikin shall be pivoted forwards. The manikin shall be repositioned on the seat of the vehicle by being slid backwards on its seat until resistance is encountered, the back of the manikin then being replaced against the seat-back; 4.7. a horizontal load of 10 ± 1 daN shall be applied to the manikin twice. The direction and point of application of the load are shown by a black arrow in Figure 2 of the Appendix; 4.8. the seat weights shall be installed on the right and left sides, and the torso weights shall then be placed in position. The transverse level of the manikin shall be kept horizontal; 4.9. the transverse level of the manikin being kept horizontal, the back of the manikin shall be pivoted forwards until the torso weights are above the H point, so as to eliminate any friction with the seat-back; 4.10. the back of the manikin shall be gently moved rearwards so as to complete the setting-up operation. The transverse level of the manikin shall be horizontal. If it is not, the procedure described above shall be repeated. 5. RESULTS 5.1. When the manikin has been set up as described in point 4, the H point and the actual seat-back angle of the vehicle seat considered are constituted by the H point and the angle of inclination of the manikin's torso reference line. 5.2. The coordinates of the H point in relation to three mutually perpendicular planes, and the actual seat-back angle, shall be measured for comparison with the data supplied by the vehicle manufacturer. 6. VERIFYING THE RELATIVE POSITIONS OF THE R AND H POINTS AND THE RELATIONSHIP BETWEEN THE DESIGN SEAT-BACK ANGLE AND THE ACTUAL SEAT-BACK ANGLE 6.1. The results of the measurements carried out in accordance with point 5.2 for the H point and the actual seat-back angle shall be compared with the coordinates of the R point and the design seat-back angle as given by the vehicle manufacturer. 6.2. The relative positions of the R point and the H point and the relationship between the design seat-back angle and the actual seat-back angle shall be considered to be satisfactory for the seating position in question if the H point, as defined by its coordinates, lies within a longitudinal rectangle whose horizontal and vertical sides are 30 and 20 mm long respectively and whose diagonals intersect at the R point, and if the actual seat back angle is within 3 º of the design seat-back angle. 6.2.1. If these conditions are met, the R point and the design seat-back angle shall be used for the test and, if necessary, the manikin shall be so adjusted that the H point coincides with the R point and the actual seat-back angle coincides with the design seat-back angle. 6.3. If the H point or the actual seat-back angle does not satisfy the requirements of point 6.2, the H point or the actual seat-back angle shall be determined twice more (three times in all). If the results of two of these three operations satisfy the requirements, the result of the test shall be considered to be satisfactory. 6.4. If at least two of the three test results do not satisfy the requirements of point 6.2, the result of thest shall be considered to be not satisfactory. 6.5. If the situation described in point 6.4 arises, or if verification is not possible because the vehicle manufacturer has failed to supply information regarding the position of the R point or regarding the design seat-back angle, the average of the results of the three tests may be used and be regarded as applicable in all cases where the R point or the design seat-back angle is referred to in this Directive. 6.6. For verifying the relative positions of the R point and the H point and the relationship between the design seat-back angle and the actual seat-back angle in a series-produced vehicle, the rectangle referred to in point 6.2 shall be replaced by a square of 50 mm side and the actual seat-back angle shall not differ by more than 5 º from the design seat-back angle. Appendix COMPONENTS OF THREE-DIMENSIONAL MANIKIN >PIC FILE= "T0013253"> DIMENSIONS AND MASS OF MANIKIN >PIC FILE= "T0013254"> ANNEX V METHOD OF MEASURING PROJECTIONS Point 1 shall read: To determine the amount by which an item projects in relation to the panel on which it is mounted, a 165 mm sphere shall be moved along and be kept in contact with the component under consideration, starting from the initial position of contact with the component under consideration. The projection's value is the largest of all possible variations "y", the variation measured from the centre of the sphere perpendicular to the panel. If the panels and components, etc., are covered with materials softer than 50 Shore A hardness, the procedure for the measuring of projections described above shall apply only after the removal of such materials. APPENDIX TO ANNEXES I, II, III, IV AND VI NOTES TO ANNEX I DEFINITIONS, APPLICATIONS FOR EEC-TYPE APPROVAL AND SPECIFICATIONS To point 2.2: The reference zone is outlined without rear view mirror. The energy-dissipation test is accomplished without the rear view mirror. The pendulum shall not impact the mirror mounting. To points 2.3 and 2.3.1: The exemption defined by these points behind the steering wheel is also valid for the head impact area of the front passenger(s). In the case of adjustable steering wheels the zone finally exempted is reduced to the common area of the exempted zones for each of the driving positions which the steering wheel may assume. In the case where it is possible to choose between various steering wheels the exempted zone is determined by the use of the least favourable steering wheel having the smallest diameter. To point 2.4: The level of the instrument panel extends over the entire width of the passenger compartment and is defined by the rearmost points of contact of a vertical line with the surface of the instrument panel when the line is moved across the width of the vehicle. Where two or more points of contact occur simultaneously then the lower point of contact shall be used to establish the level of the instrument panel. In the case of consoles, if it is not possible to determine the level of the instrument panel by reference to the points of contact of a vertical line then the level of the instrument panel shall be where a horizontal line 25 74 mm above the H point of the front seats intersects the console. To point 2.5: At the vehicle sides the roof shall commence at the upper edge of the door aperture. In the normal case the lateral roof limits will be represented by the contours formed by the bottom edge (lateral view) of the remaining body when the door has been opened. In the case of windows the lateral limitation of the roof will be the continuous transparent line (penetration point of the lateral window panes). At the posts the lateral roof limitation will pass through the connecting line between the transparent lines. The definition of point 2.5 is also valid for any opening for the roof, in the closed position, of a vehicle as defined in point 2.7 or 2.8. For measuring purposes downward facing flanges shall be ignored. These will be considered as forming part of the vehicle sidewall. >PIC FILE= "T0013255"> To point 2.7: A non-removable rear window is understood to be a rigid structural element. Cars with non-removable rear windows of rigid material are considered to be cars with opening roofs as defined under point 2.8. To point 5.1.1: A sharp edge is an edge of a rigid material having a radius of curvature of less than 2 75 mm except in the case of projections of less than 3 72 mm, measured from the panel. In this case the minimum radius of curvature shall not apply provided the height of the projection is not more than half its width and its edges are blunted. Grills are considered to comply with the regulations if they meet the minimum requirements of the following table: >PIC FILE= "T0013256"> >PIC FILE= "T0013257"> To point 5.1.2: During the test it is determined whether parts within the impact zone used for reinforcement may be displaced or protrude so as to increase the hazards to passengers or the severity of injuries. To point 5.1.3: These two concepts (level and lower edge of the instrument panel) may be distinct. However, this paragraph is included in point 5.1 (... above the level of the instrument panel...) and, therefore, is applicable only where these two concepts are combined. In the case where the two concepts are not combined, i.e. where the bottom edge of the instrument panel is located below the level of the instrument panel, it will be considered under point 5.3.2.1 by reference to point 5.8. To point 5.1.4: If a pull handle or knob has a width dimension equal to or more than 50 mm and is located in a zone such that if it were less than 50 mm in width the maximum projection would be determined using the headform measuring apparatus with point 2 of Annex V, the maximum projection shall be determined in accordance with point 1 of Annex V, i.e. by using a 165 mm diameter sphere and determining the maximum variation in height of the "y" axis. The cross-sectional area shall be measured in a plane parallel to the surface on which the component is mounted. To point 5.1.5: Points 5.1.4 and 5.1.5 complement each other ; the first sentence of point 5.1.5 (i.e. a force of 37 78 daN for retraction or detachment) is applied and then point 5.1.4 in case of retraction up to a protrusion between 3 72 and 9 75 mm or, in the case of detachment, the two last sentences of point 5.1.5 (the cross-section area is measured before the force is applied). However, if, under practical circumstances point 5.1.4 must be applied (retraction to under 9 75 mm and over 3 72 mm), it could be more convenient, at the manufacturer's discretion, to verify the specifications of point 5.1.4 before applying the force of 37 78 daN specified in point 5.1.5. >PIC FILE= "T0013258"> To point 5.1.6: Since in the presence of soft materials, the requirements apply only to the rigid support, the projection is measured for the rigid support only. The Shore hardness measurement is made on samples of the test subject itself. Where, due to the condition of the material it is impossible to carry out a hardness measurement by the Shore A procedure, comparable measurements shall be used for evaluation. To point 5.2.1: Foot pedals, their arms and immediate pivotal mechanism but not the surrounding support metal shall be excluded from consideration. To point 5.2.2: The criterion to determine whether the parking brake control can be contacted is the use of: - the simulated head specified in Annex II, if the control is located above or on the level of the instrument panel (to be tested in accordance with point 5.1 and within the impact zone); - the knee specified in Annex VI if the control element is located below the level of the instrument panel (in this case the control lever is tested in accordance with point 5.3.2.3). To point 5.2.3: The technical specifications listed in point 5.2.3 apply also to shelves and those parts of consoles below the level of the instrument panel located between the front seats, provided that these are located in front of the H point. If a cavity is closed it will be treated as a glove compartment and not be subject to these specifications. To point 5.2.3.1: The dimensions specified refer to the surface before the addition of material of less than 50 Shore A hardness (see point 5.2.4). Energy-dissipating tests shall be conducted in the spirit of Annex III. To point 5.2.3.2: If a shelf becomes detached or breaks up no dangerous features must result ; this applies not only to the rim but also to other edges facing into the passenger compartment as a result of the applied force. The strongest part of the shelf shall be considered to be adjacent to a fixture. Also, "substantially distorted" shall mean that, under the effect of the applied force, the deflection of the shelf, measured from the initial point of contact with the test cylinder, must be a fold or a deformation visible to the naked eye. Elastic deformation shall be admissible. The length of the test cylinder shall be at least 50 mm. To point 5.3: "Other parts" shall include such parts as window catches, seat belt upper anchorages and other parts located in the foot space and at the door side, unless these parts have been treated previously or are exempted in the text. To point 5.3.2: That space between the forward bulkhead and the instrument panel which is located higher than the bottom edge of the instrument panel is not subject to the specifications of point 5.3. To point 5.3.2.1: The 3 72 mm radius applies to all contactable components covered by point 5.3 when considered in all positions of use. As exceptions glove compartments shall be considered only in the dosed position, seat belts will normally be considered only in the fastened position but any part which has a fixed stowage position shall also comply with the 3 72 mm radius requirement in that stowed position. To point 5.3.2.2: The reference surface is found by application of the device described in point 2 of Annex V with a force of 2 daN. Where this is not possible the method described in point 1 of Annex V shall be used with a force of 2 daN. The evaluation of dangerous projections is subject to the discretion of the authority responsible for the tests. The force of 37 78 daN is applied even if the original projection is less than 35 or 25 mm, as applicable. The projection is measured under the applied load. The horizontal, longitudinal force of 37 78 daN is normally applied by means of a flat-ended ram of not more than 50 mm diameter, but where this is not possible an equivalent method may be used ; for instance, by removing obstacles. To point 5.3.2.3: The furthest projecting part in the case of a gear lever is that part of the grip or knob first contacted by a vertical transverse plane moved in a longitudinal, horizontal direction. If any part of a gear lever or handbrake lies above the H point level that lever will have to be considered as if the whole of it were above the H point level. To point 5.3.4: Where the horizontal plane(s) passing through the H point of the lowest front and rear seats do not coincide, then a vertical plane perpendicular to the vehicle's longitudinal axis shall be determined, passing through the front seat H point. The exempted zone will then be considered separately for both the front and rear passenger compartments, relative to their respective H point and up to the vertical plane defined above. To point 5.3.4.1: Movable sun visors shall be considered in all positions of use. The frames of sun visors shall not be regarded as rigid supports (see point 5.3.5). To point 5.4: When the roof is tested to measure those protrusions and parts which can be contacted by a ball having a diameter of 165 mm, the roof lining must be removed. When evaluating the specified radii the proportions and properties attributable to the materials of the roof lining shall be taken into consideration. The roof testing area shall extend in front of and above the transverse plane limited by the torso reference line of the manikin placed on the rearmost seat. To point 5.4.2.1 (see point 5.1.1 for definition of "sharp edges"): The downward projection shall be measured normal to the roof in accordance with point 1 of Annex V. The width of the projecting part shall be measured at right angles to the line of the projection. In particular the rigid roof sticks or ribs shall not project away from the inner surface of the roof more than 19 mm. To point 5.5: Any roof ribs on opening roofs must meet point 5.4 if they are contactable by a 165 mm diameter sphere; To points 5.5.1.2, 5.5.1.2.1 and 5.5.1.2.2: The opening and operating devices when in a position of rest and with the roof closed must meet all of the specified conditions. To point 5.5.1.2.3: The force of 37 78 daN is applied even if the original projection is 25 mm or less. The projection is measured under the applied load. The force of 37 78 daN applied in the direction of impact defined in Annex III as the tangent to the trajectory of the headform is normally applied by means of a flat-ended ram of not more than 50 mm diameter, but where this is not possible an equivalent method may be used ; for instance, by removing obstacles. The "position of rest" means the position of the operating device when it is in the locked position. To point 5.6: The rod system of convertible tops does not represent a roll-over bar. To point 5.6.1: The top part of the windscreen frame starts above the transparent contour of the windscreen. To point 5.7.1.1: See point 5.1.1 for definition of "sharp edge". To point 5.7.1.2: In defining the head impact zone of the back of the front seats any structure necessary to support the seat back shall be considered as a component of this seat back. To point 5.7.1.2.3: The padding of the seat frame structure shall also avoid dangerous roughness and sharp edges likely to increase the risk of serious injuries to the occupants. TO ANNEX II DETERMINATION OF THE HEAD-IMPACT ZONE To point 2.1.1.2: The choice between the two procedures for determining height is to be left to the manufacturer. To point 2.2: When determining points of contact, the length of the arm of the measuring apparatus is not changed during a particular operation. Each operation starts from the vertical position. To point 3: The 25 74 mm dimension means the measurement from a horizontal plane passing through the H point to the horizontal tangent to the lower profile of the headform. TO ANNEX III PROCEDURE FOR TESTING ENERGY-DISSIPATING MATERIALS To point 1.4: For breakage of any component during the energy-dissipation test, see the note on point 5.1.2 in Annex I. TO ANNEX IV PROCEDURE FOR DETERMINING THE H POINT AND THE ACTUAL SEAT-BACK ANGLE AND FOR VERIFYING THE RELATIVE POSITIONS OF THE R AND H POINTS AND THE RELATIONSHIP BETWEEN THE DESIGN SEAT-BACK ANGLE AND THE ACTUAL SEAT-BACK ANGLE To point 4: For determining the H point of any seat, other seats may be removed if necessary. TO ANNEX VI APPARATUS AND PROCEDURE FOR APPLICATION OF POINT 5.2.1 OF ANNEX I First sentence: Foot-operated controls are treated as foot pedals.